At the time appellant made application for the insurance policy money was due and owing on a chattel mortgage incumbering the cattle insured.  Appellant informed the insurance agent of the mortgage and offered to find out the exact amount due thereon. But the agent told him it was not necessary and that the insurance policy would be written to cover all parties concerned.  There, it seems to me, can be no doubt that the coverage was then complete. The insured was protected by sec. 209.06, Stats.Taluc v. Fail Creek Farmers Mut. F. Ins. Co. (1931),203 Wis. 319, 234 N.W. 364; Granzow v. Oakland Mut. Fire Ins.Co. (1943) 244 Wis. 300, 12 N.W.2d 57.
When the subsequent mortgage was given, the insured was acting upon the impression given him by the agent, that the mortgage was of no consequence as affecting the insurance. So far as the record here discloses, additional security was included in the subsequent mortgage, so that there is nothing to suggest an increase in risk to the Insurance Company.  By the agent's act, the rights of the Insurance Company under the clause in question were waived as to an incumbrance if the risk to the company was not thereby increased.
A waiver is a voluntary surrender of a right.  It exists when the party does not insist or gives up some advantage but for the waiver he would have enjoyed.  While it is not in a proper sense a species of estoppel, yet if a party to a transaction induces another to act on the reasonable belief that he has waived or will waive certain rights, he will be estopped to *Page 103 
insist on such rights, remedies, or objections to the prejudice of the other.  Mitchell v. Kemp  Burpee Mfg. Co. (3d Cir. 1915), 218 Fed. 843, 846.  In Moe v. Allemannia Fire Ins.Co. (1932) 209 Wis. 526, 244 N.W. 593, cited in the majority opinion, there was no knowledge of the incumbrance by the agent, so there could be no waiver.  But in this case, the assurance of the agent that the incumbrance was not material was such as to lead insured to follow the course of conduct which he did, and to which the insurer, unless the risk is increased, cannot now object.  I am of the opinion that the case should be returned for findings as to whether there can exist, in these circumstances, any disadvantage to the Insurance Company, and whether the transfer of cattle from one farm to the other was only temporary.